DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered. 
Notes
It is noted that the instant invention is drawn to a culturing station for culturing biological cells. Said culturing station is interpreted to be an apparatus. 
Election/Restrictions
Newly submitted claim 61 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally claimed invention is directed to a culturing station comprising a plurality of mounting interfaces and a plurality of pumps, each associated with a corresponding one of the mounting interfaces (first embodiment; FIG. 5). Newly claim 61 requires a single support forming the plurality of mounting interfaces (second embodiment, FIG. 10; [0032] and [0133]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 61 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 21, 2022 and 09/15/2021 have been considered and made of record.
Withdrawn Rejections/Objections
Rejection of claim(s) 1, 3-4, 6, 10-11, 14, 18, 21-22, 24, 28-33, 35 and 52-56 i under 35 U.S.C. 112(a).
 Rejection of claim(s) 1, 3-4, 6, 10-11, 14, 18, 21-22, 24, 28-33, 35 and 52-56 under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 62 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "further comprising at least one of the microfluidic devices, each of the at least one microfluidic device mounted on a corresponding one of the mounting interfaces," however, the claim limitation is confusing. The claim recites “at least one of the microfluidic devices” and then recites “each of the at least one microfluidic device.” It is not clear as to which microfluidic devices are being referred to by the limitation “each of the at least one microfluidic device.” It is noted that the microfluidic devices in independent claim 1 are not positively recited. It is suggested to amend the claim and clearly define that – each of the mounting interfaces comprises a microfluidic device. Appropriate correction is required.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10, 18, 21-22, 28-29, 32-33 and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (previously cited, US 2013/0048089) (hereinafter “Adey”) in view of Chen et al. (US 7,358,078) (hereinafter “Chen”), Halberstadt et al. (previously cited, US 2009/0155908) (hereinafter “Halberstadt”) and Chai-Gao et al. (previously cited, EP 2397224 A1) (hereinafter “Chai-Gao”).
It is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims.
Regarding clam 1, Adey discloses a culturing station capable of culturing biological cells contained in a microfluidic device (see FIG. 13; ¶ [0088]), the culturing station comprising:  	a plurality of mounting interfaces, each mounting interface being thermally conductive and dimensioned and configured for having a microfluidic device detachably mounted directly thereon (a single mounting plate (120) can be employed for providing a plurality of mounting interfaces for the sample processing modules; see ¶ [0081] and FIGS. 12, 14 and 15), each coupled to a thermal regulation system, and configured to detachably receive and retain an insert such as microscope slide; thus, each mounting plate is fully capable of supporting a microfluidic device directly mounted on each of the mounting plates; see ¶¶ [0007], [0088]-[0089] and [0091]; FIGS. 12 and 14, annotated and reproduced below), and
    PNG
    media_image1.png
    556
    868
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    516
    702
    media_image2.png
    Greyscale
 	 	a plurality of attachment mechanisms, each attachment mechanism being associated with a corresponding one of the plurality of the thermally conductive mounting interfaces (see FIGS. 12, 14 and 15; ¶ [0089]; sample processing modules (136) corresponds to the instant plurality of attachment mechanism), and comprising a microfluidic device cover configured to at least partially enclose a single microfluidic device mounted on said corresponding mounting interface (each of the plurality of sample processing modules (136) includes a housing configured to secure an insert (e.g., microscope slide) on the mounting interfaces; see annotated FIGS. 12 and 14 of Adey, reproduced above; the microfluidic device cover of Adey is structurally the same as the instant cover and thus fully capable of securing a single microfluidic device directly mounted on the corresponding mounting interface; see ¶¶ [0088] and [0096]; FIGS. 12-14 and 21); 	a thermal regulation system comprising a plurality of heating elements, each heating element being thermally coupled with, and configured for controlling a temperature of a corresponding one of the mounting interfaces (each of the mounting plates is coupled to a thermal regulation system including a Peltier element (not shown) and a thermal fins (142); see ¶¶ [0085] and [0089]; Claim 1; FIG. 15); and  	each of the plurality of attachment mechanisms coupled to a media perfusion system (sample processing modules (136); FIGS. 12-15) mounted on the respective mounting interface, is fluidically coupled to a media perfusion system having one or more of sample fluid lines (corresponds to the instant distal end of the respective perfusion lines), and a pump (146) having an input fluidically coupled to a plurality of fluid reservoirs (see ¶ [0089]; FIG. 15), and an output fluidically coupled to an end to each of the one or more of the sample fluid lines of the plurality of attachment mechanisms, respectively (corresponds to the instant proximal end of the respective perfusion lines; see FIG. 15; ¶¶ [0089]-[0090]),  	wherein the distal end of the perfusion line is fully capable of fluidly connect via a fluid tight connection to a fluid ingress port of the microfluidic device mounted on the corresponding mounting interface as the respective microfluidic device cover at least partially encloses the microfluidic device (the perfusion line of Adey is structurally the same as the instant perfusion line and thus fully capable of forming a fluid-tight connection with a fluid ingress port of a microfluidic device mounted on the microfluidic device cover), and 	the media perfusion system is configured to selectively and independently dispense flowable culturing media through the plurality of perfusion lines (¶¶ [0089]-[0090]). 	Assuming arguendo that the plurality of mounting interfaces of Adey are not configured for having a microfluidic device detachably mounted directly thereon. 	Chen discloses a microfluidic hybridization platform comprising a thermally conductive mounting interface (FIG. 3: lower cover 62; col. 2, line 61 to col. 3, line 1) configured for receiving a microfluidic device (FIG. 3: microfluidic hybridization chip 20; col. 2, line 61 to col. 3, line 1), and a mounting attachment mechanism associated with the thermally conductive mounting interface (FIGS. 3 and 4: upper cover 61; col. 2, lines 61 to 65) and configured to at least partially enclose the microfluidic device (upper cover (61) is secured to the lower cover 62 by a securing mechanism capable of pressing the microfluidic device on the lower cover (62); see FIGS. 3 and 4; col. 2, line 61 to col. 3, line 1; col. 5, lines 13-18 of Chen). 	In view of Chen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have replaced the plurality of attachment mechanisms of Adey with the attachment mechanism of Chen because such modification would have been the simple substitution of one known attachment mechanism for another for the predictable result of enclosing and securing an insert (e.g., microfluidic chip) on a thermally conductive mounting interface. Further, one would have made said modification since Adey discloses that various types of attachment mechanisms can be employed and coupled to the mounting interface (see, e.g., attachment mechanisms shown in FIGS. 14, 17-18 and 21-22). 	Adey does not explicitly disclose wherein the perfusion system includes a pump associated with each of the perfusion lines such that each pump being associated with a corresponding one of the mounting interfaces, and having an input fluidically connected to a source of culturing media and an output, each perfusion line being associated with a corresponding one of the mounting interfaces and with a corresponding one of the pumps, wherein a proximal end of each perfusion line is fluidly connected to the output of the corresponding pump, a distal end of each perfusion line is coupled to the microfluidic device cover associated with the corresponding mounting interface. However, Adey does disclose wherein one or more of sample fluid lines (corresponds to the instant distal end of the respective perfusion lines) is connected to each of the plurality of attachment mechanisms, and a pump (146) having an input fluidically coupled to a plurality of fluid reservoirs (see ¶ [0089]; FIG. 15), and an output fluidically coupled to an end to each of the one or more of the sample fluid lines of the plurality of attachment mechanisms, respectively (corresponds to the instant proximal end of the respective perfusion lines; see FIG. 15; ¶¶ [0089]-[0090]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the pump of Adey such that a pump is associated with each of the microfluidic cover. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of independently supplying fluid to each of the plurality of microfluidic device covers, and thereby prevent cross contamination. Further, one of ordinary skill in the art would do so since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI B. 	Halberstadt discloses a system (FIG. 1: 100) comprising a bioreactor (10) having a first compartment (12), a second compartment (14; see FIG. 1; ¶ [0043]), a first media solution (105) in a first container coupled to the first compartment and a second media solution in a second container coupled to the second bioreactor (see FIG. 1; ¶ [0043]). Halberstadt further discloses wherein a single pump (115) can be coupled to the first and second media solution containers so as to introduce media solution in the first media solution container into the first compartment and the media solution in the second media solution container into the second compartment. Alternatively, a separate pump can be independently coupled to each of the first and second media solution containers for propagating each media solution independently (see ¶ [0058]). 	In view of Halberstadt, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the culturing station of Adey with the disclosure of Halberstadt by duplicating the pump of Adey such that a separate pump is associated with each of the microfluidic cover. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of independently supplying fluid to each of the plurality of microfluidic device covers. Further, one of ordinary skill in the art would have been motivated to have made since Halberstadt discloses a single pump can be associated with both compartments or a separate pump can be associated with each of the compartments (see Halberstadt at ¶ [0058]). 	Assuming arguendo that modified Adey fails to disclose wherein the distal end of the perfusion line is configured to fluidly connect via a fluid tight connection to a fluid ingress port of the microfluidic device mounted on the corresponding mounting interface as the respective microfluidic device cover at least partially encloses the microfluidic device, in the same field of endeavor, Chai-Gao discloses an assembly comprising a plurality of thermally conductive interfaces configured for having a microfluidic device detachable mounted thereon (shelf plate (3) comprising a plurality of recess 4 (correspond to the instant interfaces) configured for having microarray devices (5); the shelf plate (3) coupled to a heating plate (2) for regulating the temperature of each of the microarray devices; see Chai-Gao at ¶ [0029], [0035] and [0039]; FIGS. 1-3). Chai-Gao further discloses wherein the assembly further includes a microfluidic cover having inlets (17) and an outlets (20) spatially connected to an entry port (18) and exit port (19) of the microfluidic devices in a fluid-tight connection by employing fluid connectors (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). 	In view of Chai-Gao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the fluid connectors between the distal end of the respective perfusion line and a fluid ingress port of a microfluidic device on the microfluidic cover of modified Adey for the purpose of forming fluid-tight connection, as disclosed by Chai-Gao (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). One of ordinary skill in the art would have been motivated to have made said modification so as to prevent leakage of fluid in the culturing station. 	Furthermore, it is noted that the recitation of functional language "e.g., for having a microfluidic device detachably mounted thereon" is drawn to intended use of the claimed invention. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural features to the culturing station but rather only define how the culturing station may be used. The prior art discloses all of the structural features of the claimed culturing station and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 3, modified Adey does not explicitly disclose wherein the plurality of mounting interfaces comprises at least four mounting interfaces. Modified Adey, however, further discloses wherein the plurality of mounting interfaces comprises at least three mounting interfaces (FIGS. 14-15 of Adey show at least three sample processing modules (136) being mounted on a respective mounting plate (120); see FIGS. 14-15). It would therefore have been obvious to one of ordinary skill in the art to have duplicated the mounting interface of the culturing station of modified Adey to comprise at least four mounting interfaces, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.). Further, one would have been motivated to have duplicated the mounting interfaces of the culturing station of modified Adey for the purpose of accommodating and processing at least four microfluidic covers independently. 
Regarding claim 4, modified Adey further discloses wherein the media perfusion system comprises: 	a programmable control system comprising a controller (i.e., software controller adapted to regulate fluid flow; ¶ [0082]-[0083]; Claim 15) and a memory (the control system includes programing language, and receives input form a user, and thus intrinsically includes a memory; see Adey at ¶¶ [0082]-[0083]), the control system configured to a pump coupled to at least one perfusion line of the culturing station so as to cause the culturing media to flow through the at least one perfusion line at a controlled flow rate and for a controlled period of time (Adey at ¶¶ [0082]-[0083]). 	Modified Adey does not explicitly disclose wherein the controller is configured to operate the plurality of pumps of the culturing station of modified Adey. 	Halberstadt further discloses wherein a controller (120) such as a computer is coupled to the plurality of pumps (see Halberstadt at ¶ [0058]). The controller is configured to receive a user inputs to set the fluid flow rate of the media solution at desired flow rates (see Halberstadt at ¶ [0058]). The computer of Halberstadt intrinsically comprises a memory.   	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the controller of Halberstadt with the controller of Halberstadt for the purse of controlling the plurality of pumps as disclosed by Halberstadt (see Halberstadt at ¶ [0058]). 	Furthermore, Applicant is reminded that a recitation of functional language "e.g., to thereby selectively cause the culturing media to flow through the perfusion lines at a controlled flow rate and for a controlled period of time" is drawn to intended use of the claimed invention and not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural features to the control system but rather only define how the control system may be used. The prior art discloses all of the structural features of the claimed control system and thus since the structure is the same, the claimed functions are apparent. 
Regarding claim 6, modified Adey further discloses wherein the programmable control system is configured to selectively operate the plurality of pumps to thereby selectively cause an intermittent flow of the culturing media through the perfusion lines according to an on-off duty cycle and/or flow rate that are based at least in part on input received through a user interface (the controller of modified Adey controls the pumps based on feedback from analyzing means, such that the flow rate can be controller; see Halberstadt at ¶¶ [0058] and [0060]).	Applicant is reminded that a recitation of functional language "e.g., to thereby selectively cause an intermittent flow of the culturing media through the perfusion lines according to an on-off duty cycle and/or flow rate that are based at least in part on input received through a user interface" is drawn to intended use of the claimed invention and not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 10, modified Adey further discloses a plurality of waste lines, each waste line associated with a corresponding mounting interface (each of the microfluidic covers is coupled to a proximal end of a waste line for removing waste from the microfluidic covers; see ¶¶ [0090]-[0091]; FIGS. 15 and 24), 	 wherein a proximal end of each waste line is coupled to the respective microfluidic device cover associated with the corresponding mounting interface and configured to be fluidly coupled via a fluid tight connection to a fluid egress port  of the microfluidic device mounted on the corresponding mounting interface as the respective microfluidic device cover at least partially encloses the microfluidic device (each of the microfluidic covers is coupled to a proximal end of a waste line for removing waste from the microfluidic covers; and the proximal end of the waste line of the culturing station of modified Adey is structurally the same as the instant proximal end, and thus can be fluidically coupled to a fluid egress port of the microfluidic device mounted on the corresponding mounting interface; ¶¶ [0090]-[0091]; FIGS. 15 and 24).   	Assuming arguendo that modified Adey fails to disclose wherein the proximal end of the each waste line is configured to be fluidly coupled via a fluid tight connection to a fluid egress port  of the microfluidic device mounted on the corresponding mounting interface as the respective microfluidic device cover at least partially encloses the microfluidic device, in the same field of endeavor, Chai-Gao discloses an assembly comprising a plurality of thermally conductive interfaces configured for having a microfluidic device detachable mounted thereon (shelf plate (3) comprising a plurality of recess 4 (correspond to the instant interfaces) configured for having microarray devices (5); the shelf plate (3) coupled to a heating plate (2) for regulating the temperature of each of the microarray devices; see Chai-Gao at ¶ [0029], [0035] and [0039]; FIGS. 1-3). Chai-Gao further discloses wherein the assembly further includes a microfluidic cover having inlets (17) and an outlets (20) spatially connected to an entry port (18) and exit port (19) of the microfluidic devices in a fluid-tight connection by employing fluid connectors (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). 	In view of Chai-Gao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the fluid connectors between the proximal end of the respective waste line and a fluid egress port of a microfluidic device on the microfluidic cover of modified Adey for the purpose of forming fluid-tight connection, as disclosed by Chai-Gao (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). One of ordinary skill in the art would have been motivated to have made said modification so as to prevent leakage of fluid on the culturing station. 
Regarding claim 18, modified Adey does not explicitly disclose wherein each of the heating element of the thermal regulation system comprise a resistive heater. However, modified Adey does disclose wherein each of the plurality of thermally conductive mounting interfaces includes a heating element such as a Peltier element for regulating the temperature of each of the mounting interfaces (see Adey at ¶ [0089]; FIG. 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the heaters of the culturing station of modified Adey with resistive heaters because such modification would have been nothing more than the simple substitution of one known heater for another for the predictable result of regulating the temperature of the mounting interfaces.
Regarding claim 21, modified Adey further discloses wherein each of the mounting interface is planar substrate and formed of thermally conductive material (FIGS. 12 and 14-15: planar thermally conductive mounting plate (120); see Adey at ¶¶ [0078] and [0081]; FIGS. 12 and 14-15). 	Modified Adey does not explicitly disclose wherein each mounting interface is a metallic substrate. Modified Adey, however, does disclose a second embodiment including a thermally conducting mounting interface (temperature input comprising thermally conductive material) comprising a planar metallic substrate having a top surface capable of being thermally coupled to a planar metallic bottom surface of a microfluidic device mounted thereon (see Adey at ¶ [0056]; FIG. 1). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the mounting interface of modified Adey with a mounting interface comprising a planar metallic substrate, because such modification would have been nothing more than the simple substitution of one known mounting interface for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Regarding claim 22, each of the mounting interfaces of modified Adey incudes heating element coupled to a bottom surface of each of the mounting interfaces (a thermal regulation system including a heater (e.g., Peltier element, not specifically shown), is coupled to a bottom surface of each mounting interface; see ¶¶ [0085] and [0089]; Claim 1; FIG. 15).
Regarding claims 28-29, as shown in FIGS. 12, 14, 15, and as discussed in ¶ [0089], each of the attachment mechanisms (136) is secured to the respective mounting interface (mounting plate (120)) by a securing means. 	Modified Adey, however, does not explicitly disclose wherein the securing means includes an adjustable clamp or compression spring. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the securing means of modified Adey with an adjustable clamp or compression spring, applying force so as to secure the respective microfluidic device cover to the mounting interface, because said modification would have been nothing more than the simple substitution of one known securing means for another for the predictable result of securing the respective microfluidic device cover to the mounting interface.
Regarding claims 32 and 33, modified Adey further discloses wherein each of the mounting interfaces can be agitated and tilted independently by an agitator that is operatively coupled to a control system (see Adey at ¶ [0081]). Modified Adey further discloses a level mechanism configured to indicate indicating whether one or more mounting interfaces is tilted within a range of about 45° to about 135° relative to the normal plane (i.e., each of the mounting interfaces is associated with an agitator configured to rock and tilt each of the mounting interfaces at desired angle, and each of the mounting interfaces can be held substantially in a flat position or in a tilted position by the agitator; see ¶¶ [0079] and [0081]; claim 11 of Adey). The culturing station further includes a controller configured to regulate agitation (see ¶¶ [0082]-[0083]). Modified Adey further discloses wherein positional sensors are coupled to the motor to hold the mounting plates at desired position (see Adey at ¶ [0080]). The positional sensors of modified Adey are fully capable of indicating whether one or more of the mounting interfaces is tilted relative to a plane that is normal to a gravitational force acting upon the culturing station and the level indicating whether any of the mounting interfaces is tilted within a range from about 45º to about 135º relative to the normal plane.
 	Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  
Regarding claim 56, modified Adey further discloses wherein each mounting interface can be tilted by at least 45° relative to the normal plane (each mounting plate (102) is coupled to a motion generating device (motor 124) with an adjustable coupling device (126); the motion generating device is configured to hold the mounting plate in a substantially horizontal position and in a predetermined tilted position, e.g., at 30 degrees or greater; see ¶¶ [0078] and [0079]).
Regarding claim 57, modified Adey does not explicitly disclose a connector coupled to each of the microfluidic devices, wherein the connector is configured, along with the respective microfluidic device cover, to receive and fluidly connect the respective perfusion line to the fluid ingress port of the respective microfluidic device mounted on the corresponding mounting interface. However, in another embodiment, Adey discloses wherein the microfluidic device cover (processing modules as shown in Fig. 1) includes a fitting or coupling that penetrates the housing of the microfluidic device cover and fluidly couples the microfluidic device cover to a fluid line (Adey, [0054], [0069] and [0089]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microfluidic device cover of modified Adey to comprise a fitting or coupling so as to fluidly connect the microfluidic device cover to a fluid line, as disclosed by Adey (Adey, [0054], [0069] and [0089]). One of ordinary skill in the art would have made said modification, because said modification would have been the simple substitution of one known connection means for another for the predictable result of fluidly connecting the microfluid device cover to a fluid line, as disclosed by Adey (Adey, [0054], [0069] and [0089]). 
Regarding claim 58, modified Adey further discloses wherein each of the microfluidic device cover comprises a window through which the microfluidic device associated with the corresponding mounting interface can be imaged (FIG. 14: upper opening of the sample processing modules).
Regarding claim 59, modified Adey further discloses a plurality of lids (FIG. 14: lids 138; [0088]), each lid configured to be disposed on a corresponding one of the microfluidic device covers to prevent light from passing through the corresponding window to the microfluidic device mounted on the corresponding mounting interface, and to be removed from the corresponding one of the microfluidic device covers to allow imaging of the microfluidic device mounted on the corresponding mounting interface through the corresponding window (each microfluidic device cover includes a removable lid (138) that is transparent or opaque; Adey at [0088]). 
Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Chen, Halberstadt and Chai-Gao as applied to claims 1 and 21 above, and further in view of Neuzil et al. (previously cited, US 2007/0196237) (hereinafter “Neuzil”).
Regarding claim 24, modified Adey discloses all of the limitations as set forth above but does not explicitly disclose the thermal regulation system further comprising a plurality of temperature sensors, each temperature sensor coupled to and/or embedded within a respective planar metallic substrate of a corresponding one of the mounting interfaces, and configured to monitor a temperature thereof. 	Neuzil discloses a system comprising a plurality of chambers (multiwall plate; see FIG. 1), a heating device (temperature control module) comprising a substrate (3) and a temperature sensor (5) for sensing the temperature of the substrate (see ¶ [0012]-[0013], [0017], [0037] and [0047] of Neuzil). 	In view of Neuzil, it would have been obvious to one of ordinary skill in the art the time of the effective filing date to have incorporated the temperature sensor of Neuzil into each of the plurality of mounting interfaces of the culturing station of modified Adey for the purpose of measuring the temperature of each the planar metallic substrate of each of the plurality of mounting interfaces. One of ordinary skill in the art would have been motivated to make the modification for the purpose of maintaining the temperature of each of the mounting interfaces at a desired temperature, as suggested by Neuzil (see ¶ [0012]-[0013], [0017], [0037] and [0047] of Neuzil).
Regarding claim 35, modified Adey does not explicitly disclose an imaging and/or detecting apparatus coupled to or otherwise operatively associated with the culturing station and configured for viewing and/or imaging and/or detecting biological activity in a microfluidic device mounted on one of the mounting interfaces, wherein the imaging and/or detecting apparatus comprises at least one of a photodetector, a photomultiplier tube detector, an avalanche photodetector, a digital camera, a photosensor, a charge coupled device, and/or a complementary metal-oxide-semiconductor (CMOS) imager. However, modified Adey does disclose wherein the sample fluid in the device is analyzed (see Adey at ¶ [0053]). 	Neuzil further discloses a detection system for detecting the sample fluid (see Adey at ¶ [0060] of Neuzil).  	In view of Neuzil, it would have been obvious to one of ordinary skill in the art the time of effective filing date to have incorporated the detection system of Neuzil including a photomultiplier tube into the culturing station of modified Adey for the purpose of monitoring and analyzing the sample fluid within the inserts (see ¶ [0060] of Neuzil). Further, doing so would have been the simple substitution of one known analyzing means for another for the predictable results of monitoring and analyzing the materials within the culturing station. 	Furthermore, it is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims. 	Applicant is reminded that a recitation of functional language "e.g., for viewing and/or imaging and/or detecting biological activity in a microfluidic device mounted on one of the one or more mounting interfaces" is drawn to intended use of the claimed invention and not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed detecting apparatus and thus since the structure is the same, the claimed functions are apparent. 
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Chen, Halberstadt and Chai-Gao as applied to claim 1 above, and further in view of Rodgers et al (previously cited, US 2007/0048863) (hereinafter “Rodgers”).
Regarding claim 30, modified Adey discloses all of the limitations as set forth above but does not explicitly disclose wherein the culturing station is configured to record in a memory respective perfusion and/or temperature histories of a microfluidic device mounted on one of the plurality of thermally conductive mounting interfaces. However, modified Adey does disclose wherein the culturing station includes a control system including a software controller configured to selectively regulate fluid input and output to each of the plurality of sample processing modules according to a particular laboratory protocol; the control system is capable of pausing and halting the process of fluid flow in the system; see Adey at ¶ [0082]-[0085]). 	Rodgers discloses a device comprising a chip, a sensor module configured to determine and record a condition within the chip, and a data transfer module to read and write date to or from a chip (see Rodgers at ¶ [0012], [0065] and [0068]). The device of Rodgers is considered to intrinsically comprise a memory. 	In view of Rodgers, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the culturing station of modified Adey with the device of Rodgers in order to record the temperature data related to the microfluidic devices, as suggested by Rodgers (see Rodgers at ¶ [0065] and [0068]). One of ordinary skill in the art would have been motivated to make said modification in order to ensure that desired temperature ranges have been achieved. 	Furthermore, it is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims. Further, it is noted that the instant claim is directed to a process limitation. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 31, the memory of the culturing station of modified Adey is coupled to the microfluidic devices so as to determine and record the environmental conditions within the microfluidic device, as disclosed by Rodgers (see Rodgers at ¶ [0065] and [0068]). 	Furthermore, it is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims
Claims 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Chen, Halberstadt and Chai-Gao as applied to claim 1 above, and further in view of Gubatayao et al (previously cited, US 2014/0045186) (hereinafter “Gubatayao”).
Regarding claim 52, modified Adey discloses the culturing station according to claim 1. 	Modified Adey does not explicitly disclose wherein each mounting interface comprises at least one alignment pin, each mounting interface having a surface on which the at least one alignment pin is disposed. However, modified Adey does disclose wherein each of the attachment mechanisms is secured to the respective mounting interface (mounting plate 120) by a securing means (FIGS. 12, 14, 15; ¶ [0089] of Adey). 	 	Gubatayao discloses a system comprising a plurality of thermally conductive mounting interfaces (FIG. 1B, 2 and 4A: receiving tray 520a,520b), each comprising a generally planar substrate coupled to heating element (heater substrate (600)) arranged below a microfluidic cartridge (200; see ¶¶ [0065], [0080] and [0088]). Gubatayao further discloses wherein alignment means can be incorporated into each of the mounting interfaces so as to properly align the cartridge on the mounting interfaces (see ¶¶ [0068]-[0069]). The alignment means includes cut-out on an edge of the cartridge (see FIG. 3A), one or more notches and a post or protrusion that fits within an aperture (see ¶ [0068]). 	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the alignment post of Gubatayao such that each mounting interface of modified Adey comprises at least one alignment pin, because Gubatayao discloses that a post or protrusion can be employed to properly align cartridges on the mounting interfaces. One of ordinary skill in the art would have been motivated to make said modification so as to achieve error-free alignment of the cartridges on the mounting interface during coupling, as disclosed by Gubatayao (see ¶ [0068]). 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., configured for facilitating an orientation and placement of a microfluidic device and/or the microfluidic device cover" is not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 53, modified Adey does not explicitly disclose wherein each mounting interface comprises a substrate and a window, the window exposing a surface of the substrate, the surface of the substrate being the surface on which the at least one alignment pin is disposed, wherein the at least one alignment pin is disposed proximate to a corner of the window.
 	Gubatayao further discloses wherein the mounting interface comprise a window (opening of recessed portion of tray (524); FIG. 4A) and a substrate (600; FIG. 4A), and the at least one alignment pin (526) complementary to a recess of the cartridge is disposed near a corner of the recess (see FIG. 4A).
 	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the mounting interfaces of modified Adey with that of Gubatayao. One of ordinary skill in the art would have been motivated to have made said modification because such modification would have resulted in a mounting interface having the added advantage of properly orienting and securing the microfluidic devices/cartridges onto the mounting interface. 
Regarding claim 54, modified Adey does not explicitly disclose wherein each wherein each microfluidic device cover comprises a tapered end comer configured to engage the alignment pin and further facilitate orientation and placement of the respective microfluidic device cover. 
 	Gubatayao further discloses wherein the cartridge can be comprise a tapered end corner complementary to an alignment features on the mounting interface (see ¶¶ [0068]-[0069]).  Gubatayao discloses wherein complementarity between the cartridges and mounting interface can be achieved by other suitable arrangements (e.g., cut-out corners, post or protrusions; see ¶ [0068]).
	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microfluidic cover of modified Adey so as to comprise a tapered end comer configured to engage the alignment pin and further facilitate orientation and placement of the microfluidic device cover. One of ordinary skill in the art would have been motivated to make said modification since Gubatayao discloses that various suitable arrangements can employed including cut-out corners, post and protrusions with the cartridge and mounting interfaces that achieve error-free alignment of the cartridges on the mounting interface during coupling (see Gubatayao ¶ [0068]-[0069]). Further, doing so would have been the simple substitution of one known orienting means for another for the predictable result of aiding in the alignment of the microfluidic device cover on the mounting interface. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., configured to engage the alignment pin and further facilitate orientation and placement of the microfluidic device cover" is not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 55, modified Adey does not explicitly disclose wherein each mounting interface further comprises at least one engagement pin disposed on the surface, the at least one engagement pin. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the engagement pin of modified Adey such that an additional engagement pin is disposed on each of the mounting interfaces. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of aligning additional elements on the mounting interface. Further, one of ordinary skill in the art would do so since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI B. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., configured to engage with an engagement opening on a microfluidic device" is not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Chen, Halberstadt and Chai-Gao as applied to claim 1 above, and further in view of Hongo (US 2012/0264650).
Regarding claim 60, modified Adey discloses the culturing station of claim 1, but does not explicitly disclose wherein each attachment mechanism comprises a frame defining a mounting area for the microfluidic device mounted on the corresponding mounting interface, each of the plurality of microfluidic covers configured to be mounted to a corresponding one of the frames. However, modified Adey discloses wherein the microfluidic cover devices (sample processing modules) are configured to be removable and replaceable with a different microfluidic device cover (Adey, [0050]). Modified Adey further discloses wherein the microfluidic device cover is configured to accommodate various types of sample holders (e.g., microscope slides or microarray; Adey, [0007]). 	Hongo discloses a device comprising a plurality of mounting interfaces (FIG. 56: stages (702a,702b); [0322]), a plurality of attachment mechanisms (FIG. 56: cassettes 703), and a thermal regulation system arranged on each of the plurality of mounting interfaces (FIG. 56: 720; [0334]). Each of the plurality of attachment mechanism includes a frame (FIGS. 42,43: cassette bottom cover 712) defining a mounting area (inner surface 742) of a sample holder (714), and a cove device (FIG. 42: cover 711; [0365]) mounted on the frame for securing the sample holder therebetween (FIG. 56).  	In view of Hongo, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the attachment mechanism of modified Adey with that of Hongo in order to secure a sample holder on the mounting interfaces. One of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known attachment mechanism for another for the predictable result of securing a sample holder on a mounting interface. 
Claim(s) 62-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Chen, Halberstadt and Chai-Gao as applied to claim 1 above, and further in view of Block et al. (WO 2013/086505 A1; hereinafter “Block”).
Regarding claims 62-63, modified Adey discloses the culturing station of claim 1, but does not explicitly disclose a microfluidic device mounted on each of one of the mounting interfaces, wherein each of the microfluidic devices comprises an enclosure and a microfluidic circuit contained within the enclosure, wherein the fluid ingress port of the microfluidic device is in fluid communication with the microfluidic circuit contained in the respective microfluidic device. However, modified Adey discloses that the microfluidic cover devices (sample processing modules) are configured to be removable and replaceable with a different microfluidic device cover (Adey, [0050]). Modified Adey further discloses wherein the microfluidic device cover is configured to accommodate various types of sample holders (e.g., microscope slides or microarray; Adey, [0007]). 	Block discloses a system comprising a mounting interface (FIG. 33: base carrier 3410) comprising a chamber for accommodated a microfluidic device having a microfluidic circuit within an enclosure ([0313] and [0144]; FIGS. 33, 34 and 41). 	In view of Block, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the sample holder of modified Adey with the microfluidic device of Block. One of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known sample holder for another for the predictable result of processing a biological sample. 	It is noted that the fluid ingress port is not positively recited in the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 10-11, 14, 18, 21-22, 24, 28-33, 35 and 52-56 have been considered but are moot in view of the new ground of rejection.
In response to the Applicant argument on page 13, first paragraph, Applicant’s argument is noted but is not persuasive. Again, as discussed in the previous Office actions, claim element “microfluidic device” in claim 1 is not a required element of the claimed culturing station. It is instead a material upon which the claimed culturing station is intended to operate during an intended operation. A material worked upon by an apparatus does not limit an apparatus claim. Moreover, Adey explicitly discloses a fluid input coupled to the sample processing module (microfluidic device cover) that can be a fitting a coupling that penetrates the housing of the sample processing module and fluidly couples the sample processing module to a fluid line (Adey, [0054], [0069] and [0089]). The fittings or couplings of the fluid input of the sample processing module can be coupled to a microfluidic device on the processing module. Nothing in Adey that suggests/states that a microfluidic device cannot be used with the system of Adey. Moreover, Applicant has not provided any convincing evidence showing how the sample processing module (microfluidic device cover) of Adey is incapable of being fluidly connected via a fluid tight connection to a fluid ingress port of a microfluidic device. Again, the microfluidic device and the fluid ingress port are not elements of the claimed culturing station. Modified Adey discloses all of the structural features of the claimed culturing station and thus fully capable of performing the recited functions. As such, it is respectfully submitted that modified Adey meets the limitations of the claimed culturing station. 
Applicant further argues that the combination of Adey and Chai-Gao would change the principle operation of the sample processing module (pages 14 to 15 of the Remarks).
Examiner respectfully disagrees. Adey discloses a plurality of processing modules, each comprising a carrier for supporting an insert (e.g., container, microarray). Various types of processing modules and inserts can be used with the invention. Further, the invention of Adey is used to process biological samples such as cell samples. In one embodiment, the sample processing modules includes a cell culture dish for culturing cells (see Adey at ¶ [0063]). Employing a microfluidic device having a fluid ingress port that is fluidly connected via a fluid tight connection to the fluid input of the processing module would not change the principle operation of the sample processing module, because the processing module of Adey can have multiple fluid inputs (Adey, [0070] and [0072]). One of ordinary skill in the art would readily be able to use some of the fluid inputs to be directly coupled to a microfluidic device. Moreover, nothing in Adey that explicitly states that bath type process modules are the only process modules that can be employed with the invention. The processing modules of modified Adey meets all of the structural features of the claimed “plurality of attachment mechanisms”. As such, it is respectfully submitted that the combination is proper and does not change the principle operation of the device of Adey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799